Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION- Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
Applicant’s Response and Amendment filed on Sep. 2, 2021 have been received and entered.  Applicant elected without traverse (Applicant did not indicate explicitly whether the election was with or without traverse; hence the election is considered to be without traverse) Group 1 and the species that the recombinant cyanobacterium further comprises a shinorine gene cluster (claim 16), a constitutive promoter (claim 5), the PPTase of SEQ ID NO:1 (claim 7), a plasmid (claim 10) and a vector (claims 14 and 15).  Nevertheless, upon further review of the claims, it has been determined that a different restriction of the claims is required, as claims 13-15 recite a number of different Groups of inventions that are independent from Group 1.  Applicant may again elect Group 1 and the species that were elected in the Response to the previous restriction requirement Office action.  Alternatively, Applicant may elect a different Group.  
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.  This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-10, 16, 17 and 21, drawn to a recombinant cyanobacterium comprising a heterologous gene encoding a PPTase (phosphopantetheinyl transferase).
Group 2, claim(s) 1-10, 16, 17 and 21, drawn to a recombinant cyanobacterium comprising a heterologous constitutive promoter that is operably linked to an endogenous PPTase (phosphopantetheinyl transferase).
Group 3, claim(s) 13-15, drawn to the PPTase (phosphopantetheinyl transferase) of SEQ ID NO:1, from Nostoc sp., strain PCC7120.
Group 4, claim(s) 13-15, drawn to the PPTase of SEQ ID NO:2, from Anabaena variabilis.
Group 5, claim(s) 13-15, drawn to the PPTase of SEQ ID NO:3, from Microcystis aeruginosa.
Group 6, claim(s) 13-15, drawn to the PPTase of SEQ ID NO:4, from Fischerella sp.
7, claim(s) 13-15, drawn to the PPTase of SEQ ID NO:5, from Synechococcus elongatus.
Group 8, claim(s) 13-15, drawn to the PPTase of SEQ ID NO:6, from Synechocystis sp.
Group 9, claim(s) 13-15, drawn to the PPTase of SEQ ID NO:7, from Bacillus subtilis.
Group 10, claim(s) 13-15, drawn to the codon-optimized PPTase gene and encoded protein of SEQ ID NO:30, from Bacillus subtilis.
Group 11, claim(s) 11, 12, 22 and 23, drawn to a method of making a chemical compound, by culturing a recombinant cyanobacterium comprising a heterologous gene encoding a PPTase (phosphopantetheinyl transferase) under unspecified conditions that somehow permit (do not block?) the production of the chemical compound.
Group 12, claim(s) 11, 12, 22 and 23, drawn to a method of making a chemical compound, by culturing a recombinant cyanobacterium comprising a heterologous constitutive promoter that is operably linked to an endogenous PPTase (phosphopantetheinyl transferase) under unspecified conditions that somehow permit (do not block?) the production of the chemical compound.
The inventions listed as Groups 1-12 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The requirement of unity of invention is not fulfilled because there is no technical relationship among these inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” means those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  Therefore, a technical relationship is lacking among the claimed inventions involving one or more special technical features.  The technical feature that links the 12 groups of inventions is a PPTase.  
The inventions of Groups 1-12 do not share this common special technical feature, because, as previously discussed, it is disclosed by Skraly et al. (WO 2015/200335 A1), cited in Applicant’s IDS; see paragraphs  8, 9 and 144, Table 2 on pp. 52-53 and claim 14.  Thus, this technical feature does not define the invention over the prior art.  Because the common technical feature is not novel (special) with respect to the cited reference, it is clear that the 
Species restrictions
This application contains claims directed to more than one species of the generic invention.  These species are deemed to be not so linked as to form a single general inventive concept under PCT Rule 13.1.  Under PCT Rule 13.2, they lack the same or corresponding special technical features, because each species has a different structure and different biological, chemical and industrial/fermentation properties (different kinds of recombinant gene and vector and chromosome constructs, different heterologous genes, different heterologous promoters, different endogenous genes, different additional components that are different genes in the recombinant host cells, different kinds of mutations in the heterologous genes and in the endogenous genes, different chemical compounds made by the cyanobacteria, different PPTases from different bacteria).  Because the claimed species are not art-recognized equivalents, the species restrictions are proper.  
The species are as follows.
a) If Applicant elects Group 1 or Group 2, in the combination of claims 3, 4, 6 and 16 (claim 4 is very confusing because it depends from itself), Applicant must elect whether the recombinant host cell, the cyanobacterium, further comprises an exogenous gene encoding a carrier protein (claim 3) or a modified gene for an endogenous carrier protein (claim 4) or a gene encoding a compound of interest (claim 6) or a heterologous gene encoding a shinorine gene cluster (claim 16).  This election will be applied to claims 8, 9, 17 and 21 which will be withdrawn or examined in accordance with this election.  

Further, if Applicant elects in (a) above that either the exogenous CP gene (claim 3) or the modified endogenous CP gene (claim 4) is present, in claim 5, Applicant must elect whether the CP gene promoter is constitutive or inducible.  
c) If Applicant elects Group 2, in claim 5, Applicant must elect whether the promoter for the endogenous PPTase gene is constitutive or inducible.  
Further, if Applicant elects in (a) above that either the exogenous CP gene (claim 3) or the modified endogenous CP gene (claim 4) is present, in claim 5, Applicant must elect whether the CP gene promoter is constitutive or inducible.
d) If Applicant elects Group 1, in the combination of claims 7 and 13, Applicant must elect whether the PPTase is SEQ ID NO: 1 or 2 or 3 or 4 or 5 or 6 or 7 or 30.  
Further, if Applicant elects in (a) above that the exogenous CP gene (claim 3) is present, in claim 7, Applicant must elect whether that CP is SEQ ID NO: 9 or 11 or 13 or 15 or 17 or 19 or 21 or 23 or 25 or 27 or 29.
e) If Applicant elects Group 1 or Group 2, in claim 10, Applicant must elect whether the heterologous genes are integrated into the chromosome or in the form of a plasmid or in the form of a module.
f) If Applicant elects Group 11 or Group 12, in claim 12, Applicant must elect one of the four compounds listed in the claim that is made by the method.  This election will be applied to claim 23.  Claims 22 and 23 appear to be duplicates of claims 11 and 12.
g) If Applicant elects one of Groups 3 – 10, in the combination of claims 14 and 15, Applicant must elect whether the polynucleotide of the elected Group (one of those listed in claim 13) is a codon-optimized nucleic acid by itself in a microorganism (claim 15) or an expression vector (claim 14) or an expression vector in a microorganism (claim 15) or a nucleic acid construct (?) (claim 14) or a nucleic acid construct (?) in a microorganism (claim 15).  
Applicant is required, in reply to this action, to elect in each category above a single 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached at 571 272 07750775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Also, as part of the current policy for increased Internet security, please fill out the electronic form PTO/SB/439 authorizing communication via the Internet, the link to which is http://www.uspto.gov/sites/default/files/documents/sb0439.pdf.  This form is a very brief and simple request.  Once the signed form is submitted online, it will become part of the PTO's 
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-09-09